DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Response after Ex Parte Quayle Action, filed on July 22, 2022.  Claims 1-12, 16-19, and 21 are pending and are allowed over the prior art of record as set forth in the Quayle Action dated May 24, 2022.  

Drawings
The drawings filed on July 22, 2022 are objected to.  The reasons for the objections to the drawings was given in the previous  Office action.  The correction will not be held in abeyance.

Allowable Subject Matter
Claims 1-12, 16-19, and 21 are allowed over the prior art of record.
The Examiner’s statement of reasons for allowance was given in the Quayle Action dated May 24, 2022.  Therefore, claim 1, as well as claims 16, and 19, and dependent claims 2-12, 14, 17-18, and 21 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864